Name: Council Regulation (EEC) No 1209/76 of 30 April 1976 amending Regulations (EEC) No 1408/71 and (EEC) No 574/72 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  labour market;  demography and population
 Date Published: nan

 26. 5 . 76 Official Journal of the European Communities No L 138/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1209/76 of 30 April 1976 amending Regulations (EEC) No 1408/71 and (EEC) No 574/72 on the application of social security schemes to employed persons and their families moving within the Community Whereas the changes that have been made in United Kingdom legislation call for special provisions to implement the rules relating to aggregation of periods so that, when determining the right to benefits provided for by this legislation, periods completed in the other Member States may be taken into account and, when determining rights under the legislation of other Member States, contributions paid in the United Kingdom may be taken into account ; Whereas it is appropriate that certain provisions of bilateral conventions concluded between Member States should remain in force ; Whereas account must be taken of changes in the internal administrative- organization of the Member States, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 2, 7 and 5 1 thereof, Having regard to Council Regulation (EEC) No 1408/ 71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (*), as last amended by Regulation (EEC) No 1392/74 ( 2 ), and in particular Articles 95 and ?7 thereof, Having regard to Council Regulation (EEC ) No 574/ 72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community ( 3 ), as last amended by Regulation (EEC) No 2639/74 (4 ), and in particular Article 121 thereof, Having regard to the proposal from the Commission drawn up after consultation with the Administrative Commission on Social Security for Migrant Workers , Having regard to the opinion of the European Parliament ( 5 ), Having regard to the opinion of the Economic and Social Committee (6 ), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1408/71 shall be amended as follows : 1 . Annex I, point D. FRANCE: Subparagraph (b ) shall be replaced by the following : '(b ) postnatal allowances.' 2 . Annex II : ( a ) Part A : ( i ) Point 19 shall be replaced by the following : ' 19 . GERMANY - LUXEMBOURG Articles 4, 5 , 6 and 7 of the Treaty of 11 July 1959.' ( ») OJ No L 149, 5 . 7 . 1971 , p. 2 . ( 2 ) OJ No L 152, 8 . 6 . 1974, p. 1 . ( 3 ) OJ No L 74, 27 . 3 . 1972, p. 1 . ( 4 ) OJ No L 283 , 19 . 10. 1974, p. 1 . ( 5 ) OJ No C 280, 8 . 12 . 1975, p . 63 , ( 6 ) OJ No C 35 , 16 . 2 . 1976, p . 38 . No L 138/2 Official Journal of the European Communities 26. 5 . 76 legislation to insured persons and members of their families shall be considered as a benefit in kind.' (b ) Point I. UNITED KINGDOM: (i ) The following paragraphs shall be added after paragraph 14 : ' 15 . For the purposes of Articles 10, 27, 28 , 28a , 29, 30 and 31 of the Regulation, the attendance allowance granted to a worker under United Kingdom legislation shall be con ­ sidered as an invalidity benefit . 16. For the purposes of Article 10 ( 1 ) of the Regulation, any beneficiary under United Kingdom legislation who is staying in the territory of another Member State shall , during that stay, be considered as if he resided in the territory of that other Member State.' ( ii ) Point 30 shall be replaced by the following : '30 . IRELAND - UNITED KINGDOM Article 8 of the Agreement of 14 Septem ­ ber 1971 on social security.' (b ) Part B : ( i ) Point 3 . BELGIUM - FRANCE: Subparagraph (b ) shall be deleted . Subparagraph (c) shall become sub ­ paragraph (b). ( ii ) Point 23 shall be replaced by the following : '23 . FRANCE - ITALY Articles 20 and 24 of the General Convention of 31 March 1948 .' 3 . Annex IV: (a) Table headed BELGIUM, section headed ITALY, point 1 , column headed 'General scheme': 'No concordance' shall be replaced by 'Concordance'. (b ) Table headed FRANCE, section headed ITALY, point 1 , first and second indents, columns headed 'General scheme, Group I ', 'Agricultural scheme, 2/s invalidity', 'Miners' scheme, 2/a General invalidity': 'No concordance' shall be replaced by 'Concordance'. ( c ) Table headed LUXEMBOURG : (i ) Section headed BELGIUM, point 2, first indent, columns headed 'Workers' invalidity  manual workers' and 'Invalidity  clerical workers': 'Concordance' shall be replaced by 'No concordance'. ( ii ) Section headed ITALY, point 1 , first indent, column headed 'Workers' invalidity  manual workers ': 'No concordance' shall be replaced by 'Concordance'. 4. Annex V: (a) Point C. GERMANY: Paragraph 7 shall be replaced by the fol ­ lowing: '7. For the purposes of the Regulation, the lump-sum contributions towards confine ­ ment expenses, granted under German (ii ) The following paragraph shall be added after paragraph 16 : ' 17. ( 1 ) For the purpose of calculating an earnings factor with a view to determining the right to benefits under United Kingdom legislation, each week during which a worker has been subject to the legislation of another Member State and which commenced during the relevant income tax year within the meaning of United Kingdom legislation shall be taken into account in the following way: (a) for each week of insurance, employment or residence as a worker, the person concerned shall be deemed to have paid contributions as an employed earner on the basis of earnings equivalent to two-thirds of that year's upper earnings limit; (b) for each full week during the whole of which he has completed a period treated as a period of insurance, employment or resi ­ 26. 5 . 76 Official Journal of the European Communities No L 138/3 dence, the person concerned shall be treated as having a contri ­ bution credited to him, but only to the extent required to bring his total earnings factor for that year to the lower earnings limit multiplied by 50 . 1 . Article 4 ( 10): 'Article 86 (2)' shall be inserted after 'Article 85 (2)'. 2 . Article 10 ( 1 ); heading : 'under the legislation of one Member State only' shall be replaced by 'under the legislation of a Member State'. (2) For the purpose of converting an earnings factor into periods of insurance, the earnings factor achieved in the relevant income tax year within the meaning of United Kingdom legislation shall be divided by that year's lower earnings limit . The result shall be expressed as a whole number, any remaining fraction being ignored . The figure so calculated shall be treated as representing the number of weeks of insurance completed under United Kingdom legislation during that year provided that such figure shall not exceed the number of weeks during which in that year the person was subject to that legislation.' 3 . Article 12 shall be replaced by the following : 'Article 12 Special provisions concerning insurance under the German social security scheme Where, under the terms of Article 13 (2) (a), Article 14 ( 1 ) ( a ), (b ) and (c) or (2) ( a ) of the Regulation, or under an agreement concluded pursuant to Article 17 of the Regulation, German legislation applies to a worker employed by an undertaking or employer whose registered office or place of business is not situated on German territory, and the worker has no fixed job on German territory, this legislation shall apply as if the worker were employed in his place of residence on German territory. Article 2 Regulation (EEC) No 574/72 shall be amended as follows : If the worker has no residence on German territory, German legislation shall apply as if he were employed in a place for which the All ­ gemeine Ortskrankenkasse, Bonn (General Sickness Fund of Bonn), is competent.' 4. Annex 1 : (a) Point D shall be replaced by the following : 'D. FRANCE 1 . Ministre du travail (Minister of Labour), Paris . 2. Ministre de l'agriculture (Minister of Agriculture), Paris. 3 . SecrÃ ©taire d'Ã tat aux transports (State Secretary for Transport), Paris.' (b) Point I. UNITED KINGDOM : The following paragraph shall be added after paragraph 5 : '6. Director of the Medical and Public Health Department, Gibraltar.' No L 138/4 Official Journal of the European Communities 26. 5 . 76 5. Annex 2 : (a) Point C. GERMANY : Paragraph 2 shall be replaced by the following : '2 . Pension insurance for manual workers, clerical staff and miners : For admission to voluntary insurance, and for the determination of claims to benefits and the granting of benefits pursuant to the provisions of the Regula ­ tion : (a) for persons who have been insured or are consid ­ ered as insured either exclusively under German legislation or under German legislation and the legislation of one or more other Member States , and for their survivors , if the person concerned  is resident in the territory of another Member State or is a national of another Member State resident in the territory of a non-member State : (i ) if the last contribution was paid into the manual workers' pension insurance scheme :  if the person concerned is resident in the Netherlands or is a Netherlands national resident in the territory of a non-member State : Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), MÃ ¼nster  if the person concerned is resident in Belgium or is a Belgian national resi ­ dent in the territory of a non-member State : Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), DÃ ¼sseldorf  if the person concerned is resident in Italy or is an Italian national resident in the territory of a non-member State : Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg  if the person concerned is resident in France or Luxembourg or is a French or Luxembourg national resident in the territory of a non-member State : Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine ­ Palatinate), Speyer  if the person concerned is resident in Denmark or is a Danish national 26. 5. 76 Official Journal of the European Communities No L 138/5 resident in the territory of a non-mem ­ ber State : Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Hol ­ stein), LÃ ¼beck if the person concerned is resident in Ireland or the United Kingdom or is an Irish or United Kingdom national resident in the territory of a non-mem ­ ner State : Landesversicherungsanstalt Freie und Hanse ­ stadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg If, however, the last contribution was paid into : the Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken, or to the Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main : The institution to which the last contribution was paid the Seekasse (Mariners' Insurance Fund), Hamburg, or if contributions were paid for at least 60 months to the Seekasse (Rentenversicherung der Ar ­ beiter oder der Angestellten) (Mariners' Insurance Fund (pension insurance scheme for manual workers or clerical staff)), Hamburg : Seekasse (Mariners' Insurance Fund), Hamburg (ii) if the last contribution was paid into the pension insurance scheme for clerical staff :  if no contribution was paid into the Seekasse (Mariners' Insurance Fund), Hamburg : Bundesversicherungsanstalt fÃ ¼r Angestellte (Federal Insurance Office for Clerical Staff), Berlin  if a contribution was paid into the Seekasse (Rentenversicherung der Ar ­ beiter oder der Angestellten (Mariners' Insurance Fund (pension insurance scheme for manual workers or clerical staff)), Hamburg : Seekasse (Mariners' Insurance Fund), Hamburg (iii) if the last contribution was paid into the pension insurance scheme for miners or if the qualifying period required for ob ­ taining the miners' pension payable by reason of reduced ability to pursue the activity of a miner (Bergmannsrente) is , or is deemed to be, completed : Bundesknappschaft (Miners' Federal Insurance Fund), Bochum No L 138/6 Official Journal of the European Communities 26 . 5 . 76 (b) for persons who have been insured or are consid ­ ered as having been insured under German legis ­ lation and the legislation of one or more other Member States , and for their survivors , if the person concerned :  is resident in the territory of Germany, excluding the Saarland, or  is a German national resident in the territory of a non-member State : ( i ) if the last contribution under German legislation was paid into the manual workers ' pension insurance scheme :  if the last contribution under the legislation of another Member State was paid into a Netherlands pension insurance institution : Landesversicherungsanstalt "Westfalen (Regional Insurance Office of Westphalia), MÃ ¼nster  if the last contribution under the legislation of another Member State was paid into a Belgian pension insurance institution : Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Pro ­ vince), DÃ ¼sseldorf  if the last contribution under the legislation of another Member State was paid into an Italian pension insurance institution : Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg  if the last contribution under the legislation of another Member State was paid into a French or Luxembourg pension insurance institution : Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine ­ Palatinate), Speyer  if the last contribution under the legislation of another Member State was paid into a Danish pension insurance institution : Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Hol ­ stein), LÃ ¼beck  if the last contribution under the legislation of another Member State was paid into an Irish or United Kingdom pension insurance institution : Landesversicherungsanstalt Freie und Hanse ­ stadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Ham ­ burg 26. 5 . 76 Official Journal of the European Communities No L 138/7 If, however, the person concerned is resident in the territory of Germany in the Saarland or if he is a German national resident in the territory of a non-Member State, and if the last contribution under German legislation was paid into a pension insurance institution situated in the Saarland : Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken If, however, the last contribution under German legislation was paid into :  the Seekasse (Mariners' Insurance Fund), Hamburg, or if contributions by virtue of employment in the German navy or the navy of another country were paid for at least 60 months : Seekasse (Mariners ' Insurance Fund), Hamburg  the Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main : Bundesbahnversicherungsanstalt (Federal Rail ­ ways Insurance Office), Frankfurt am Main ( ii ) if the last contribution under German legislation was paid into the pension insurance scheme for clerical staff :  if no contribution was paid into the Seekasse (Mariners' Insurance Fund), Hamburg : Bundesversicherungsanstalt fÃ ¼r Angestellte (Federal Insurance Office for Clerical Staff), Berlin  if a contribution was paid into the Seekasse (Rentenversicherung der Ar ­ beiter oder der Angestellten (Mariners' Insurance Fund (pension insurance scheme for manual workers and clerical staff)), Hamburg : Seekasse (Mariners ' Insurance Fund), Hamburg ( iii ) if the last contribution under German legislation was paid into the pension insurance scheme for miners or if the qualifying period required for entitlement to a miners' pension by reason of reduced ability to pursue the activity of a miner (Bergmannsrente) is , or is deemed to be, completed : Bundesknappschaft (Federal Miners ' Insurance Fund), Bochum (c) in the event of a change of country of residence after benefits have been awarded in the cases referred to in subparagraphs (a) ( i ) and (b) ( i), the competent institution shall change accordingly.' No L 138/8 Official Journal of the European Communities 26. 5 . 76 (b) Point D. FRANCE : (i ) Paragraph 1 : The heading shall be replaced by the following : ' 1 . For the purposes of Articles 93 (1), 94 and 95 of the Implementing Regulation :' ( ii ) Paragraph 4 (I) (a ) (vi ), (b) ( iv) and (c) (v): Direction dÃ ©partementale du travail et de la main-d'Ã uvre (Departmental Directorate of Labour and Manpower)' 'Unemployment : shall be replaced by the following : 'Unemployment :  for registration as a person seeking work :  for the issue of forms E 301 , E 302, E 303 : Local employment agency in the place of resi ­ dence of the person concerned Agence nationale pour l'emploi (service spÃ ©cia ­ lisÃ © pour la sÃ ©curitÃ © sociale des travailleurs migrants), (National Employment Agency (Special Department dealing with Social Secur ­ ity for Migrant Workers)), 9, rue Sextius Michel, 75015 Paris ' (c) Point I. UNITED KINGDOM : Paragraph 1 shall be replaced by the following : ' 1 . Benefits in kind : Great Britain and Northern Ireland : Gibraltar : Authorities which grant National Health Service benefits Medical and Public Health Department, Gibraltar' 6 . Annex 3 : (a) Point C. GERMANY, paragraph 2 (a), left-hand column : The first subparagraph shall be replaced by the following : '(a) benefits in kind (with the exception of therapeutic treatment carried out under accident insurance and of prostheses and appliances) and cash benefits (with the exception of pensions , increases for constant attendance (Pflegegeld) and death grants) :' (b) Point D. FRANCE, Section I (1 ) : The following new subparagraph shall be inserted after subparagraph (a): '(b) for joint application of Article 19 (1 ) and (2) and Article 35 ( 1 ) of the Regulation in the case of benefits in kind under the miners' scheme for 26. 5. 76 Official Journal of the European Communities No L 138/9 sickness , maternity, invalidity and death insurance (grants) : SociÃ ©tÃ © de secours miniÃ ¨re (Miners' Relief Society) of the place of residence of the person concerned' Subparagraphs (b), (c), (d), (e) and (f) shall be re ­ numbered (c), (d), (e), (f) and (g) respectively. (c) Point I. UNITED KINGDOM : Paragraph 1 shall be replaced by the following : ' 1 . Benefits in kind : Great Britain and Northern Ireland : Gibraltar : Authorities which grant National Health Service benefits Medical and Public Health Department, Gibraltar' 7. Annex 4 : (a) Point A shall be replaced by the following : 'A. BELGIUM 1 . Sickness and maternity : (a) in general : Institut national d'assurance maladie-invaliditÃ © , Bruxelles Rijksinstituut voor ziekte- en invaliditeitsver ­ zekering, Brussel (National Sickness and Invalidity Insurance Institute, Brussels) (b) for mariners : Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerpen 2. Invalidity : (a) general invalidity : Institut national d'assurance maladie-invaliditÃ ©, Bruxelles Rijksinstituut voor ziekte- en invaliditeitsver ­ zekering, Brussel (National Sickness and Invalidity Insurance Institute , Brussels) (b) special invalidity scheme for miners : Fonds national de retraite des ouvriers-mineurs , Bruxelles Nationaal pensioenfonds voor mijnwerkers , Brussel (National Pension Fund for Miners , Brussels) (c) mariners' invalidity scheme : Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillon belge Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerpen No L 138/10 Official Journal of the European Communities 26. 5 . 76 3 . Old age, death (pensions): (a) For the purposes of applying Articles 41 to 43 and 45 to 50 of the Implementing Regulation : Office national des pensions pour travailleurs salariÃ ©s , Bruxelles Rijksdienst voor werknemerspensioenen, Brussel (National Pension Office for Employed Persons , Brussels) (b) For the purposes of applying Articles 45 (paying institution), 53 (1 ), 110 and 111 (1 ) and (2) of the Implementing Regulation : Caisse nationale des pensions de retraite et de survie , Bruxelles Rijkskas voor rust- en overlevingspensioenen, Brussel (National Fund for Retirement and Survivors' Pensions , Brussels) 4. Accidents at work and occupational diseases : Ministere de la PrÃ ©voyance sociale, Bruxelles Ministerie van sociale Voorzorg, Brussel (Ministry of Social Welfare, Brussels) 5 . Death Grants : (a) in general : Institut National d'assistance maladie-invaliditÃ ©, Bruxelles Rijksinstituut voor ziekte- en invaliditeits ­ verzekering, Brussel (National Sickness and Invaldity Insurance Institute, Brussels) (b) for mariners : Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavillons belge Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerpen 6 . Unemployment : (a) in general : Office national de l'emploi , Bruxelles Rijksdienst voor arbeidsvoorziening, Brussel (National Employment Office, Brussels) (b) for mariners : Pool des marins de la marine marchande Pool van de zeelieden ter koopvaardij (Merchant Navy Pool), Antwerpen 7. Family benefits : MinistÃ ¨re de la PrÃ ©voyance sociale, Bruxelles Ministerie van sociale Voorzorg, Brussel (Ministry of Social Welfare, Brussels) 26. 5 . 76 Official Journal of the European Communities No L 138/11 (b) Point G. LUXEMBOURG : (i ) Section I : ( 1 ) The title and paragraph 1 shall be replaced by the following : ¢I. FOR THE GRANTING OF BENEFITS : 1 . Sickness, maternity : Caisse nationale d'assurance-maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg' (2) Paragraph 6 shall be replaced by the following : '6. Death grants : (a) for the purposes of applying Article 66 of the Regulation : Caisse nationale d'assurance-maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg (b) in other cases : the institutions referred to under 1 , 2 or 3 , depending upon which branch of insurance is responsible for the payment of benefit' (ii) Section II shall be replaced by the following : ¢II . OTHER CASES : Inspection gÃ ©nÃ ©rale de la sÃ ©curitÃ © sociale (General Inspectorate for Social Security), Luxembourg' 8 . Annex 5 : (a) The following paragraph (c) shall be added to point 5 . BELGIUM  ITALY : '(c) The Agreement of 12 January 1974 for the implementation of Article 105 (2) of the Implementing Regulation.' (b) The following paragraph (d) shall be added to point 6. BELGIUM  LUXEMBOURG : '(d) The Agreement of 1 August 1975 on the waiver of reimbursement provided for in Article 36 (3 ) of Council Regulation (EEC) No 1408/71 of 14 June 1971 in the case of expenditure on benefits in kind granted under sickness and maternity insurance to members of the family of a worker who do not reside in the same country as the worker.' (c) Point 7. BELGIUM  NETHERLANDS : (i ) The following shall be added to paragraph (a) : 'and the Agreement of 24 March 1975 revising the aforesaid Agreement.' (ii) The following paragraph shall be added after paragraph (g) : '(h) The Agreement on the reimbursement of administrative expenses concluded on 5 July 1967 be ­ tween the competent Belgian and Netherlands authorities , pursuant to Article 45 (2) of Regula ­ tion No 3 and Article 77 of Regulation No 4 of the Council of the European Economic Community.' No L 138/12 Official Journal of the European Communities 26. 5 . 76 (d) Point 35 shall be replaced by the following : '35 . LUXEMBOURG  UNITED KINGDOM (a) The exchange of letters of 28 November 1975 and 18 December 1975 regarding Article 70 (3 ) of the Regulation (waiving of reimbursement of benefits paid pursuant to Article 69 of the Regulation). (b) The exchange of letters of 18 December 1975 and 20 January 1976 regarding Articles 36 (3 ) and 63 (3 ) of the Regulation and Article 105 (2) of the Implementing Regulation (waiving of reimburse ­ ment of costs of benefits in kind provided under the terms of Title III , Chapters 1 or 4 of the Regulation, and also of the costs entailed in administrative checks and medical examinations referred to in Article 105 of the Implementing Regulation).' 9 . Annex 6 : Point C. GERMANY ; paragraphs 1 and 2 shall be replaced by the following : ' 1 . Pension insurance for manual workers (invalidity, old age, death): (a) dealings with Belgium, Denmark, France, Ireland, Luxembourg and the United Kingdom : direct payment (b) dealings with Italy : payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5), unless the beneficiary requests direct payment of the benefits payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5) (c) dealings with the Netherlands : 2. Pension insurance for clerical staff and miners (invalidity, old age, death): (a) dealings with Belgium, Denmark, France, Ireland, Italy, Luxembourg and the United Kingdom : (b) dealings with the Netherlands : direct payment payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5)' 10. Annex 9 : Point C. GERMANY : The following paragraph shall be added after paragraph (g) : '(h) Landwirtschaftliche Krankenkassen (Agricultural Sick ­ ness Funds).' 26. 5 . 76 Official Journal of the European Communities No L 138/13 11 . Annex 10 : (a) Point D. FRANCE : Paragraph 4 shall be replaced by the following : '4. For the purposes of applying Article 17 in conjunction with Article 14 ( 1 ) (a) ( ii ) of the Regulation : ( i) general : Direction rÃ ©gionale de la sÃ ©curitÃ © sociale (Regional Directorate of Social Security) ( ii ) agricultural scheme : Ministre de l'Agriculture, (Ministry of Agriculture), Paris ' (b) Point E. IRELAND : In paragraph 1 'Article 89 ( 1 )' shall be replaced by 'Article 86 (2)' (c) Point G. LUXEMBOURG : (i ) In paragraph 2 'MinistÃ ¨re du travail et de la sÃ ©curitÃ © sociale (Ministry of Labour and Social Security), Luxembourg' shall be replaced by 'Inspection gÃ ©nÃ ©rale de la sÃ ©curitÃ © sociale (General Inspectorate for Social Security), Luxembourg'. ( ii ) Paragraph 3 shall be deleted and paragraphs 4, 5 and 6 shall be re-numbered paragraphs 3 , 4 and 5 respectively. (d ) Point I. UNITED KINGDOM : 'Article 86 (2)' shall be inserted after 'Article 85 (2)'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, However :  Article 2 (6) (a) and (10) shall be applicable from 1 October 1972 in dealings between the Member States of the Community as originally constituted and from 1 April 1973 for the new Member States ;  Article 1 (2) (a) ( ii ) and (4) (b) (i), and Article 2 ( 1 ) and (11 ) (b) and (d) shall be appli ­ cable from 1 April 1973 ;  Article 1 (2) (a ) ( i ) shall be applicable from 1 January 1975 ;  Article 1 (4) (b) ( ii ) shall be applicable from 6 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 April 1976. For the Council The President B. BERG